Citation Nr: 1707519	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of dental injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1984, and from October 1985 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.  Jurisdiction has been retained by the RO in New York, New York.

In October 2013, the Board remanded the issues of service connection for asthma and for a dental injury for further development.

In July 2015, the RO awarded service connection for asthma with a disability rating of 10 percent, effective April 9, 2007.  As such award of service connection constitutes a full grant of the benefit sought on appeal and the Veteran has not appealed any aspect of the July 2015 rating decision, such issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2016, the Board directed the AOJ to obtain records of the Veteran's inpatient treatment at the Lundstahl Army Hospital in Germany.  The Veteran previously alleged that she had fallen down stairs and injured her two front teeth during her first period of active duty service, possibly in 1982 or 1983, and that she had received treatment for this injury at the Lundstahl Army Hospital in Germany.  In February 2016, the AOJ submitted a Personal Information Exchange System (PIES) request for such records but only for the year 1983.  However, no such records were found for that year, and the AOJ did not attempt to seek inpatient records dating from 1982.  Accordingly, remand is needed to attempt to obtain these records.

The Board also believes that a VA dental examination should be scheduled at this time to assess the nature and etiology of the Veteran's claimed injury residuals.  

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions include loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913.  Indeed, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  Given the Veteran alleges she lost two teeth-#7 and #8 (as per a January 1986 in-service dental record)-due to in-service trauma, and that there is no apparent indication in the file as to whether these teeth are indeed "replaceable missing teeth" or are the result of bone loss of the maxilla due to trauma or disease, a medical assessment as to the nature of the Veteran's claimed injury residuals should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient treatment records from the Lundstahl, Germany Army Hospital dated in 1982 relating to a dental injury.  All reasonable attempts should be made to obtain any identified records, and all efforts should be documented in the claims file.  

2.  Schedule the Veteran for a VA dental examination to determine the current nature and the etiology of any residuals to a dental injury she states occurred in service to two teeth.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked please do the following:

a.) Take a history from the Veteran of the circumstances of her in-service injury to her mouth, and any subsequent treatment she received for her teeth.

b.) Identify whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any residuals of the dental injury she states occurred during her first period of service from 1981 to 1984.  In providing a response, please indicate whether any teeth were lost as a result of bone loss or disease due to such in-service trauma, or whether the Veteran's missing teeth (to include #7 and #8) are considered to be replaceable missing teeth.  Please comment upon the Veteran's January 1986 service treatment record, showing both teeth #7 and #8 crossed out.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

